DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brew on 5/20/2022.
Claim 1: A specimen retrieval device comprising:
		a tubular body defining a longitudinal bore, the tubular body having a proximal portion, a distal portion, and a cut-out portion;
	a rigid inner shaft having a proximal portion, a distal portion, and a handle supported on the proximal portion of the rigid inner shaft; 
	a drive rod having a proximal portion, a distal portion, and a handle supported on the proximal portion of the drive rod; 
	a linked arm connected to [[a]] the distal portion of the inner rigid shaft and [[a]] the distal portion of the drive rod, the linked arm including a plurality of linkages that are pivotably coupled to each other; and
a specimen bag supported on the distal portion of the inner rigid shaft and the linked arm, the specimen bag including a body and an opening leading to an interior of the specimen bag, 
		wherein the inner rigid shaft is movable in relation to the tubular body from a non-actuated position in which the linked arm and the specimen bag are positioned in a non-deployed state within the longitudinal bore of the tubular body to an actuated position in which the linked arm and the specimen bag are moved to a position externally of the distal portion of the tubular body with the specimen bag in [[a]] the non-deployed state, [[and]]
		wherein the drive rod is movable in relation to the tubular body from a non-actuated position in which the linked arm is positioned in [[its]] the non-deployed state to an actuated position in which the linked arm is moved to [[its]] a deployed state to move the specimen bag from the non-deployed state to [[its]] a deployed state to form the opening of the specimen bag externally of the distal portion of the tubular body, and
wherein a portion of the linked arm passes through the cut-out portion at the distal portion of the tubular body when the drive rod is moved in relation to the tubular body from the non-actuated position to the actuated position to form the opening of the specimen bag externally of the distal portion of the tubular body.

Claim 4: The specimen retrieval device of claim 1, wherein the linked arm is formed of [[a]] the plurality of linkages joined by a plurality of joints.

Claim 5 has been canceled. 

Claim 6: The specimen retrieval device of claim 1, wherein moving the drive rod in relation to the tubular body from [[a]] the non-actuated position in which the linked arm is positioned in [[a]] the non-deployed state to [[an]] the actuated position forms a semi-circular opening of the specimen bag.

Claim 10: A specimen retrieval device comprising:
		a tubular body defining a longitudinal bore, the tubular body having a proximal portion, a distal portion, and a cut-out portion;
	a rigid inner shaft having a proximal portion, a distal portion, and a handle supported on the proximal portion of the rigid inner shaft; 
	a drive rod having a proximal portion, a distal portion, and a handle supported on the proximal portion of the drive rod; 
	a linked arm connected to [[a]] the distal portion of the inner rigid shaft and [[a]] the distal portion of the drive rod, the linked arm including a plurality of linkages that are pivotably coupled to each other; and
a specimen bag supported on the distal portion of the inner rigid shaft and the linked arm, the specimen bag including a body and an opening leading to an interior of the specimen bag, 
		wherein the inner rigid shaft is movable in relation to the tubular body from a non-actuated position in which the linked arm and the specimen bag are positioned in a non-deployed state within the longitudinal bore of the tubular body to an actuated position in which the linked arm and the specimen bag are deployed externally of the distal portion of the tubular body with the specimen bag in [[a]] the non-deployed state, and
		wherein the drive rod is movable in relation to the tubular body from a non-actuated position in which the linked arm is positioned in [[a]] the non-deployed state to an actuated position in which the linked arm is moved to a deployed state to move the specimen bag from the non-deployed state to [[its]] a deployed state in which the opening possesses a semi-circular shape 

	Claim 13: The specimen retrieval device of claim 10, wherein the linked arm is formed of [[a]] the plurality of linkages joined together by a plurality of joints.

	Claim 16: The specimen retrieval device of claim 15, wherein the ratchet mechanism possesses a distal portion which engages the teeth on the inner rigid shaft, and a torsion spring which pivots to engage the distal portion of the ratchet mechanism with the teeth on the inner rigid shaft.

	Claim 18: A kit comprising:
		a component for introducing a specimen retrieval device into a patient; and
		the specimen retrieval device including:
		a tubular body defining a longitudinal bore, the tubular body having a proximal portion, a distal portion, and a cut-out portion;
	a rigid inner shaft having a proximal portion, a distal portion, and a handle supported on the proximal portion of the rigid inner shaft; 
	a drive rod having a proximal portion, a distal portion, and a handle supported on the proximal portion of the drive rod; 
	a linked arm connected to [[a]] the distal portion of the inner rigid shaft and [[a]] the distal portion of the drive rod, the linked arm including a plurality of linkages that are pivotably coupled to each other; and
a specimen bag supported on the distal portion of the inner rigid shaft and the linked arm, the specimen bag including a body and an opening leading to an interior of the specimen bag, 
		wherein the inner rigid shaft is movable in relation to the tubular body from a non-actuated position in which the linked arm and the specimen bag are positioned in a non-deployed state within the longitudinal bore of the tubular body to an actuated position in which the linked arm and the specimen bag are moved to a position externally of the distal portion of the tubular body with the specimen bag in [[a]] the non-deployed state, and
		wherein the drive rod is movable in relation to the tubular body from a non-actuated position in which the linked arm is positioned in [[its]] the non-deployed state to an actuated position in which the linked arm is moved to [[its]] a deployed state to move the specimen bag from the non-deployed state to [[its]] a deployed state in which the opening possesses a semi-circular shape 


Claim 19: The kit of claim 18, wherein the linked arm is formed of [[a]] the plurality of linkages joined by a plurality of joints, the linked arm is connected to the distal portion of the inner rigid shaft by a first joint, and the linked arm is connected to the distal portion of the drive rod by a second joint.


Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the tubular body having a cut-out portion and wherein a portion of the linked arm passes through the cut-out portion at the distal portion of the tubular body when the drive rod is moved in relation to the tubular body from the non-actuated position to the actuated position to form the opening of the specimen bag externally of the distal portion of the tubular body (claim 1) and also, fails to disclose wherein the drive rod is movable in relation to the tubular body from a non-actuated position in which the linked arm is positioned in the non-deployed state to an actuated position in which the linked arm is moved to a deployed state to move the specimen bag from the non-deployed state to a deployed state in which the opening possesses a semi-circular shape (claims 10 and 18). 
The prior art of record of Prior (US Pub No. 2019/0321018) discloses (Figures 1-8) everything in claims 1, 10 and 18 including a tubular body (12), a rigid inner shaft (41), a drive rod (22), a linked arm (Figure 7) connected to the distal portion of the inner rigid shaft and the distal portion of the drive rod (Figures 2 and 7), the linked arm including a plurality of linkages (30, 32, 60, 62) that are pivotably coupled to each other (Paragraphs 0045-0046) and a specimen bag (70) including a body (74) and an opening (75) leading to an interior of the specimen bag but fails to disclose the tubular body having a cut-out portion and wherein a portion of the linked arm passes through the cut-out portion at the distal portion of the tubular body when the drive rod is moved in relation to the tubular body from the non-actuated position to the actuated position to form the opening of the specimen bag externally of the distal portion of the tubular body (claim 1) and also, fails to disclose wherein the drive rod is movable in relation to the tubular body from a non-actuated position in which the linked arm is positioned in the non-deployed state to an actuated position in which the linked arm is moved to a deployed state to move the specimen bag from the non-deployed state to a deployed state in which the opening possesses a semi-circular shape (claims 10 and 18). It is clear in Figures 6-7 of Prior that the opening 75 of the specimen bag forms a circular shape and not a semi-circular shape. 
The limitations as stated above in claims 1, 10 and 18 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771